Citation Nr: 0206079	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  97-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a cardiovascular 
disorder as secondary to a service connected psychiatric 
disorder.

(The issue of entitlement to an increased rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 20 percent disabling, will be the subject of a 
later decision)


REPRESENTATION

Appellant represented by:	Shelly Farber, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active service from February 1959 to April 
1973.  

This case comes before the Board of Veterans Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.

The Board notes that the veteran was scheduled for a hearing 
before a traveling Member of the Board, to be conducted in 
June 1998.  He was notified of the time, date, and place of 
the hearing by VA letter dated April 1998.  That letter was 
mailed to the appellant's address of record, and was not 
returned as undeliverable.  However, the appellant failed to 
report to that hearing.  There are no other outstanding 
hearing requests of record, and the Board will proceed with 
this appeal.  38 C.F.R. § 20.704.

In a February 1998 statement, the veteran maintained that he 
had hearing loss, due to an ear injury incurred in service.  
That issue is referred back to the RO.

The issue of entitlement to direct service connection for a 
cardiovascular disorder was denied in a November 1982 rating 
decision.  In an August 1994 decision, the Board found that 
the November 1982 rating decision was final, and that the 
veteran had not introduced new and material evidence to 
reopen the claim.  The Board notes that in his July 1996 
claim for service connection for a cardiovascular disorder, 
the veteran indicated that he was seeking service connection 
on a secondary basis, as a result of his service-connected 
psychiatric disorder, and did not indicate that he was 
attempting to reopen the previously denied claim for direct 
service connection on the basis of new and material evidence.  
Therefore, the issue of entitlement to service connection on 
a secondary basis is properly before the Board, and will be 
addressed in this decision.

In a March 1999 statement, the veteran indicated a desire to 
reopen his claim for service connection for a cardiovascular 
disorder on a direct basis.  As the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection on a direct basis has not been adjudicated 
by the RO, it is not properly before the Board on appeal.  To 
the extent that the veteran would like to pursue such a 
claim, it is referred back to the RO.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for degenerative disc 
disease of the cervical spine, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.

In an April 1998 statement, the veteran expressed 
disagreement with the effective date of a grant of total 
disability for compensation purposes based on individual 
unemployability (TDIU) established in a March 1998 rating 
decision.  This issue is addressed in the REMAND portion of 
the decision, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence establishes that the veteran's 
currently diagnosed GERD had its onset during his period of 
active service.

3.  The veteran filed a claim for compensation in September 
1991, and in a June 1992 rating decision, service connection 
was granted for a psychiatric disorder.  At present this 
disability is rated as 70 percent disabling.

4.  The medical evidence does not establish that any current 
cardiovascular disorder is proximately due to the veteran's 
service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1.  GERD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 
(2001).

2.  A cardiovascular disorder is not proximately due to, the 
result of, or aggravated by a service connected psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This law and its implementing regulations set 
forth, in pertinent part, requirements for assisting a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits.  

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, and further, even though the RO 
originally denied the veteran's claims as not well grounded, 
there is no prejudice to the veteran in proceeding with this 
appeal, as the requirements under the new law have been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, it informed the 
veteran of the reasons for denying his claims, as well as the 
evidence necessary to substantiate them.  The RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file and all relevant and 
available outpatient treatment records were obtained.   The 
RO attempted to obtain medical records identified by the 
veteran from J.A.D, M.D., as shown by a July 1997 letter; 
however, the RO indicated that no records were available.  
All available service medical records were also obtained.  
The veteran's separation examination was requested by the RO, 
but this was also shown to be unavailable.  The RO provided 
the veteran with copies of the rating decision and the 
statement of the case (SOC) concerning the determination of 
service connection for the claimed disabilities.  These 
documents noted that all of the veteran's records were 
considered including VA treatment reports and the January 
1996 VA examination.  The veteran's representative 
acknowledged in a signed statement dated May 1998 that he had 
no additional evidence to submit and the Board is unaware of 
any additional outstanding records pertaining to this issue.  
As such, the Board finds that there has been no prejudice to 
the veteran that would warrant further development or notice, 
and the Board will proceed with appellate disposition.  
Bernard, 4 Vet. App. At 393-94.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Moreover, with certain enumerated 
disorders service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service disease or injury is not 
enough; there must be chronic disability resulting from that 
disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

I.  Service Connection for Gastroesophageal Reflux Disease

A review of the evidence of record reveals the following.  
Service medical records show complaints of pain with 
swallowing in the supine position and substernal burning 
sensation with ingestion of liquids in September 1970.  The 
examiner noted epigastric tenderness and diagnosed gastritis 
and esophagitis.  The veteran was advised to discontinue 
alcohol consumption, smoking, and spicy foods.  An upper GI 
series showed no obstructions and no ulcers in the stomach or 
duodenal bulb.  The veteran found that his symptoms were 
relieved with decreased alcohol consumption.  In December 
1971, the veteran complained of a sore throat with blood in 
his sputum.

A March 1979 private treatment record shows complaint of a 
sore throat.  The veteran was noted to have a strong history 
of gastritis type symptoms and esophageal reflux.  The 
examiner's impression was reflux.

VA outpatient treatment records from August 1994 to March 
1996 show treatment for and diagnosis of GERD, shown as 
increasing with emotional stress.

A January 1996 VA examination report shows a history of a 
hiatal hernia with GERD, under treatment with an H-2-blocker.

A September 1996 report from B.M., M.D. shows a history of a 
hiatus hernia.

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that the evidence for and against 
the veteran's claim is in relative equipoise, such that the 
doubt is to be resolved in the veteran's favor and service 
connection granted for GERD.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence contains a 
current diagnosis of GERD as shown by VA outpatient treatment 
records and a January 1996 VA examination.  In addition, an 
episode of gastritis was noted in the service, and a history 
of gastritis type symptoms, with an impression of reflux was 
noted in March 1979.  While there is no medical opinion 
specifically stating that the veteran's GERD is related to 
the gastritis and esophagitis diagnosed in service, there is 
also no medical opinion negating that possibility.  As such, 
the Board finds that there is an approximate balance of the 
positive and negative evidence with regard to the issue of 
whether the veteran's currently manifested GERD is related to 
his period of active service and the episode of gastritis and 
esophagitis diagnosed therein.  Therefore, resolving all 
doubt in the veteran's favor, the claim for service 
connection for GERD is granted.  

II.  Service Connection for a Cardiovascular Disorder

A review of the evidence reveals the following.  The 
veteran's enlistment examination in December 1958 showed a 
blood pressure reading of 120/72.  In September 1970, the 
veteran reported for treatment with complaints of pain with 
swallowing and substernal burning sensation.  The veteran's 
heart and lungs were noted as OK, and no cardiac symptoms 
were noted.  His blood pressure was measured at 138/100.  In 
November 1972 he complained of a fast heartbeat.  His blood 
pressure was measured at 140/90.  The veteran's symptoms were 
noted as a possible reaction to medication.  The veteran was 
admitted to the ER the following day with a complaint of 
tachycardia.  

A letter from S.C.W. M.D., from June 1982 shows that the 
veteran was hospitalized in April of that year for an acute 
inferior myocardial infarction.  He was admitted again in May 
with an apparent extension of his inferior myocardial 
infarction.  

An October 1982 VA examination showed blood pressure in the 
seated position at 144/98 in the right arm and 140/98 in the 
left arm.  In the standing position right arm measurement was 
140/106.  Fundoscopic examination was normal with no 
hypertensive changes seen.  The heart had a regular rhythm 
and was without murmur, gallop, or rub.  The assessment was 
minimal hypertension and organic heart disease of 
arteriosclerotic etiology.  The examiner reviewed the 
veteran's claims file and commented on his in-service blood 
pressure readings.  He found that the reading of 13[8]/100 
was taken while the veteran was in pain, and he stated that 
this typically causes elevated readings in otherwise normal 
patients.  The 140/90 reading was noted as normal.  He stated 
that a diagnosis of hypertension could not be made from the 
medical military record in the claims file.  He also stated 
that no sign of organic heart disease was found on 
examination of the military record in the claims file.  

A January 1983 letter from W.F.D., M.D. states that the 
veteran's records were unavailable for review, but that if 
the veteran was normotensive upon entering service and 
developed and maintained a hypertensive profile while in the 
service, an argument could be made for contribution to his 
severe arteriosclerotic heart disease, which he stated was a 
progressive and generally slow developing process, for which 
hypertension was an aggravating factor.

A December 1991 VA examination showed complaint of angina.  
On examination, blood pressure was 125/80, the heart was not 
enlarged, and had regular sounds, with no gallop or murmur.  
The diagnosis was arteriosclerotic heart disease, status post 
coronary artery bypass graft, with stable angina; and 
hypertensive vascular disease, well controlled by medication.  

Outpatient treatment records from June 1994 to November 1995 
show ongoing treatment for symptoms of chronic obstructive 
pulmonary disease (COPD).

Hospitalization records from September 1996 show treatment 
for a non-Q wave myocardial infarction.  On examination the 
veteran was stated as looking well, with normal heart sounds, 
no extra sounds, gallops or murmurs.  X-rays showed clear 
lungs and a heart size believed to be within normal limits.  
It was stated that the veteran would likely require repeat 
cardiac catheterization and possibly a third coronary artery 
bypass.

The veteran submitted statements in March 1997 and in March 
1999, in which he asserted that there was a close 
relationship between his hypertension and his anxiety.  The 
veteran described the stressful circumstances he experienced 
following his time in the service and recently.

In March 1999, the veteran submitted articles related to 
hypertension.  The articles cited a study which found that 
physicians often failed to start hypertension therapies in 
patients with high blood pressure.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a cardiovascular disorder as secondary to the 
veteran's service-connected psychiatric disorder.  The Board 
acknowledges that the veteran currently suffers from COPD and 
hypertension, as shown by VA examinations, outpatient 
treatment records, and private treatment records, but the 
Board notes no basis in the evidence to show a causal or 
etiological connection between the veteran's service-
connected psychiatric disorder and any currently diagnosed 
cardiovascular disorder; nor is there any basis to show an 
aggravation of the veteran's cardiovascular disorder by any 
service-connected disorder.  

The January 1983 opinion of Dr. W.F.D. discusses a potential 
connection between hypertension and arteriosclerotic heart 
disease.  Dr. W.F.D. expresses no opinion as to the 
relationship between cardiovascular symptoms and psychiatric 
symptoms, nor does he express any opinion as to the veteran's 
specific psychiatric disorder and his cardiovascular 
disorder.

The articles submitted by the veteran simply assert that 
hypertension is often not treated when the evidence indicates 
that it is warranted.  These articles, by their own general 
terms, do not serve to establish the required competent 
medical evidence of causation with respect to the veteran's 
individual case.  Sacks v. West, 11 Vet. App. 314 (1998).

The Board acknowledges the veteran's contention that there is 
a close relationship between his hypertension and his 
anxiety.  Although the veteran is competent to describe his 
symptoms, as the veteran does not appear to have any medical 
expertise, his contentions as to a particular cause for his 
cardiovascular disorder are not sufficient to establish that 
such disorder was proximately the result of his service 
connected psychiatric disorder.  Espiritu, supra.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1994) ("Lay testimony is 
competent only when it regards the features or symptoms of an 
injury or illness...Should [it] begin to address, for example, 
medical causation, that portion of the testimony addressing 
the issue of medical causation is not competent."); see also 
Ross v. Derwinski, 3 Vet.App. 141 (1992).

The Board has considered whether an additional VA examination 
is necessary in this case.  The record contains reports of VA 
examinations conducted in October 1982, and December 1991, 
which address the veteran's cardiovascular symptoms, but 
neither of those reports contains a medical opinion on the 
issue of a possible causal relationship.  Nevertheless, as 
the veteran has submitted no competent medical evidence 
indicating that the cardiovascular disorder may be associated 
with the veteran's service connected psychiatric disorder, 
the Board does not find that a VA examination is necessary in 
this case.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,630-31 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

As the evidence does not establish a relationship of 
causation or aggravation between the veteran's service-
connected psychiatric disorder and his claimed cardiovascular 
disorder, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection on a secondary basis.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issue is denied.  38 U.S.C.A. § 5107(b); Gilbert 
at 54-56.


ORDER

Service connection for GERD is granted.

Service connection for a cardiovascular disorder is denied.



REMAND

In a March 1998 rating decision, the RO granted TDIU, 
effective from December 15, 1997.  In April 1998, the RO 
received a letter from the veteran, which among other things, 
expressed disagreement with the effective date established in 
that decision.  The record does not reflect that an SOC has 
been issued on the claim of entitlement to an earlier 
effective date for TDIU, pursuant to 38 C.F.R. § 19.26.

In the past, the Board has referred such matters back to the 
RO.  However, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the proper action is to REMAND the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) ("the next step was 
for the RO to issue an SOC on the denial of the [ ] claim, 
and the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that SOC").  

The issue of entitlement to an earlier effective date for 
TDIU is hereby REMANDED to the RO for the following action:

The RO should take appropriate action, 
including issuance of an SOC, on the 
appeal initiated by the veteran from the 
March 1998 rating decision, which granted 
TDIU, effective from December 15, 1997.  
The veteran and his representative should 
be clearly advised of the need to file a 
Substantive Appeal if the veteran wishes 
to complete an appeal from that 
determination.  


The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

